                Case 2:19-cr-00165-MCE Document 36 Filed 07/28/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00165-MCE
12                                Plaintiff,            AMENDEDED STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                          v.                          TRIAL ACT; ORDER
14   DEZMAIGHNE MCCLAIN,                                DATE: July 23, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case was set for status conference on July 23, 2020. The parties hereby stipulate to continue

18 the status conference to September 24, 2020, and to exclude time between those dates for the reasons set

19 forth below.
20          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

21 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

22 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

23 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
24 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

25 as well as the declarations of judicial emergency, were entered to address public health concerns related

26 to COVID-19.

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00165-MCE Document 36 Filed 07/28/20 Page 2 of 5


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

14 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

15 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.

27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00165-MCE Document 36 Filed 07/28/20 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on July 23, 2020.

 8          2.       By this stipulation, defendant now moves to continue the status conference until

 9 September 24, 2020, and to exclude time between July 23, 2020, and September 24, 2020, under 18

10 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     On January 27, 2020, the Court allowed the previously assigned Assistant Federal

13          Defender to be replaced with another attorney of record.

14                   b)     Since then, the Court allowed present defense counsel, Mark Reichel, to replace

15          the prior defense attorney. This occurred in July 2020.

16                   c)     The government has represented that the discovery associated with this case

17          includes investigative reports, audio and video recordings, and reports of interview, among other

18          documents. All of this discovery has been either produced directly to counsel and/or made

19          available for inspection and copying.

20                   d)     Counsel for defendant desires additional time to consult with his client, to review

21          the current charges, to conduct investigation and research related to the charges, to review and

22          copy discovery for this matter, to discuss potential resolutions with her client, and to otherwise

23          prepare for trial, if necessary.

24                   e)     Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny him the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00165-MCE Document 36 Filed 07/28/20 Page 4 of 5


 1               f)      The government does not object to the continuance.

 2               g)      Based on the above-stated findings, the ends of justice served by continuing the

 3        case as requested outweigh the interest of the public and the defendant in a trial within the

 4        original date prescribed by the Speedy Trial Act.

 5               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6        et seq., within which trial must commence, the time period of July 23, 2020 to September 24,

 7        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 8        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 9        of the Court’s finding that the ends of justice served by taking such action outweigh the best

10        interest of the public and the defendant in a speedy trial.

11 ///

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00165-MCE Document 36 Filed 07/28/20 Page 5 of 5


 1          4.       Failure to exclude time under these circumstances would result in a miscarriage of justice

 2 under 18 U.S.C. 3161(h)(7)(B)(i).

 3          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy

 4 Trial Act dictate that additional time periods are excludable from the period within which a trial must

 5 commence.

 6          IT IS SO STIPULATED.

 7
     Dated: July 20, 2020                                     MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ MICHELE BECKWITH
10                                                            MICHELE BECKWITH
                                                              Assistant United States Attorney
11

12
     Dated: July 20, 2020                                     /s/ Mark Reichel
13                                                            Mark Reichel
14                                                            Counsel for Defendant
                                                              Dezmaighne McClain
15

16

17                                                    ORDER

18          IT IS SO ORDERED.

19   Dated: July 28, 2020

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
